In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________
                      No. 02-19-00035-CV
                 ___________________________

LONNETTA BENSON-COOKS, INDIVIDUALLY AND AS REPRESENTATIVE
     OF THE ESTATE OF MARY WILSON, DECEASED, Appellant

                                  V.

 TRANSITIONAL HOSPITALS CORPORATION OF TEXAS, INC. D/B/A
KINDRED HOSPITAL - TARRANT COUNTY FORT WORTH SOUTHWEST;
    AND KINDRED HEALTHCARE OPERATING, INC., Appellees




              On Appeal from the 342nd District Court
                      Tarrant County, Texas
                  Trial Court No. 342-296118-17


            Before Kerr, J.; Sudderth, C.J.; and Gabriel, J.
                Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      After they had filed their briefs but before this case was submitted, the parties

notified us that they had settled. We have considered the “Parties’ Joint Motion to

Dismiss the Appeal,” in which the parties confirm that they “have reached an

agreement to compromise and settle their differences” in this case and ask us “to

render judgment effectuating the parties’ agreement and render a dismissal of the suit

with prejudice to refiling the same.”1 See Tex. R. App. P. 42.1(a)(2)(A). The parties

also ask us to tax appellate costs against the party that incurred them.

      We grant the motion. Effectuating the parties’ agreement, we vacate the trial

court’s judgment and dismiss the case with prejudice. See Tex. R. App. P.

42.1(a)(2)(A), 43.2(e); see also Braums, Inc. v. Sifuentes, No. 02-16-00001-CV, 2016 WL
742023, at *1 (Tex. App.—Fort Worth Feb. 25, 2016, no pet.) (mem. op.) (“While we

cannot both vacate the trial court’s judgment and dismiss the appeal, the appellate

rules allow us to render judgment vacating the trial court’s judgment and dismissing

the case, whether that rendition occurs after we consider the merits of the appeal or in

effectuating the parties’ settlement agreement.” (footnotes omitted)). Each party must

bear its own appellate costs. See Tex. R. App. P. 42.1(d), 43.4.

                                                       Per Curiam

Delivered: January 23, 2020


      1
       Despite the motion’s title, the parties do not ask us to dismiss the appeal.

                                            2